DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Emily Miao on 1/21/2022.
The application has been amended as follows: 
Claim 29 (currently amended): The method according to claim [[28]] 12, wherein the first and second conformal layers are made of (polycrystalline) silicon, silicon carbide, or silicon nitride.

Response to Arguments
Applicant’s arguments, see remarks of 1/12/2022, filed 1/12/2022, with respect to claims 12-15, 21-24, 29 and 32 have been fully considered and are persuasive.  The rejections of claims 12-15, 21-24, 29 and 32 have been withdrawn.

Allowable Subject Matter
Claims 12-15, 21-24, 29 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Peumans (US PGPub 2013/0296174) teaches a method of manufacturing a microfluidic device (see [0058]), comprising the steps of:
a) forming a first layer of a first material (referred to as silicon dioxide layer 314, formed of silicon dioxide) on a substrate (312, disposed on top of base substrate 310) (see [0061]-[0062] and Figure 3d);
b) forming a first pattern (referred to as via 125) in the first layer (314) (see [0052] and [0061]) ;
c) forming a first conformal layer (referred to as sacrificial material 316) on the first layer (314), wherein the first conformal layer conforms to the first pattern (the via) in the first layer ([0061]-[0062] and Figure 3d);
d) forming a second layer (referred to as silicon dioxide layer 318) of the first material (silicon dioxide) on the first conformal layer (316) (see [0061] and Figure 3d);
e) forming a second pattern (channel 120) in the second layer (318) (see [0052], [0061]-[0062] and Figure 3d);
f) forming a second conformal layer (referred to sacrificial material 322) on the second layer (818), wherein the second conformal layer conforms to the second pattern (the channel) in the second layer (see [0061 ]-[0062] and Figure 3d); and


In addition, Peumans teaches that the first conformal layer (316) and the second conformal layer are sacrificial layer 316 (for the first conformal layer 316) and another sacrificial layer 324 (for second conformal layer 322) (see [0061] and Figure 3d).
However, Peumans neither teaches nor fairly suggests a method of manufacturing a microfluidic device including the step of removing the first and second layers of the first with chemical etching, wherein the first and second layers of the first material are sacrificial layers and wherein the first and second conformal lavers are inert to the chemical etching (as claimed in claim 12). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797